11 Ill. App. 2d 240 (1956)
136 N.E.2d 556
June Vivian McDonald, Appellee,
v.
Clyde D. McDonald, Appellant.
Gen. No. 46,898.
Illinois Appellate Court  First District, First Division.
June 21, 1956.
Rehearing denied September 11, 1956.
Released for publication September 12, 1956.
Nathan M. Gomberg, for appellant.
Sidney D. Missner, and Seymour O. Lacob, of counsel.
Philip J. Slotnikoff, for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE FRIEND.
Order affirmed.
Not to be published in full.